Case 09-07452-8-SWH        Doc 412 Filed 07/02/21 Entered 07/06/21 08:32:42              Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                   No. 7:20-CV- 192-BO

  NEWREZ, LLC d/b/a SHELLPOINT       )
  MORTGAGE SERVICING AND THE         )
  BANK OF NEW YORK MELLON f/k/a      )
  THE BANK OF EW YORK AS             )
  TRUSTEE FOR CERTIFICATE            )
  HOLDERS OF CWMBS, INC . CHL PASS-)
  THROUGH TRUST 2004-29,             )
  MORTGAGE PASS-THOUGH               )
  CERTIFICATES, SERIES 2004-9,       )
                                     )
                         Appellants, )
                                     )
  V.                                          )                      ORDER
                                              )
  GORDON HAGGARD BECKHART, JR.                )
  AND STELLA MARIE BECKHART,                  )
                                              )
                               Appellees.     )



                ON APPEAL FROM THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WILMINGTON DIVISION

          This cause comes before the Court on appeal of an order of the bankruptcy court for the

  Eastern District of North Carolina entered on October 2, 2020 finding appellants in contempt and

  awarding sanctions. For the reasons discussed below, the decision of the bankruptcy court is

  reversed .

                                         BACKGROUND

          On August 31 , 2009, appellees Mr. Gordon Haggard Beckhart, Jr. and Ms. Stella Marie

  Beckhart filed a voluntary accelerated petition for chapter 11 bankruptcy. Proposed Class 9 of

  the plan addressed a mortgage loan secured by a deed of trust on property located at 1338 S. Fort




               Case 7:20-cv-00192-BO Document 25 Filed 07/06/21 Page 1 of 6
Case 09-07452-8-SWH         Doc 412 Filed 07/02/21 Entered 07/06/21 08:32:42                Page 2 of 6




  Fisher Blvd. , Kure Beach, North Carolina that was originally made out in favor of Lumina

  Mortgage Company, Inc. At the time they filed their bankruptcy petition, appellees had missed

  ten months of payments on the loan and were $22,836.40 past due. On February 26, 2010, BAC

  Home Loan Servicing L.P , the then-servicer of the loan, filed an objection to the proposed plan,

  stating that the proposed plan did not make any provisions for the application of post-petition

  payments to either interest or principal. Although BAC voted against the plan, the bankruptcy

  court entered an order confirming the proposed plan on December 1, 20 10. BAC did not move

  the bankruptcy court to reconsider confirmation or interpret its confirmation order, nor did it

  appeal the confirmation order.

         On November 25, 2010, the date the bankruptcy court set for the first payment, appellees

  began making monthly payments. Appellant Shellpoint Mortgage Servicing began servicing the

  loan on June 29, 2014. On July 7, 2016, a transfer of claim was filed indicating that the obligated

  had been transferred from BAC to appellant Bank of New York Mellon. From the date it began

  servicing the loan through 2019, appellant Shellpoint treated the loan as if it were in default

  based on an accrued arrearage. By letter dated July 7, 2014, appellant Shellpoint first advised

  appellees that the account was past due and that $50,497.24 was required to bring the account

  current. Appellees continued to make monthly payments and reached out to appellant Shellpoint

  repeatedly seeking to have the account treated as current and inquiring as to why the account was

  in default. Meanwhile, appellant Shellpoint reached out to outside counsel approximately twelve

  times for advice regarding the interpretation of the 2010 confirmation order and the proper

  treatment of appellees' loan account. On each occasion, outside counsel advised appellant

  Shellpoint that the confirmation order had not changed the loan' s contractual terms and that

  default was ongoing.



                                                   2
            Case 7:20-cv-00192-BO Document 25 Filed 07/06/21 Page 2 of 6
Case 09-07452-8-SWH          Doc 412 Filed 07/02/21 Entered 07/06/21 08:32:42                Page 3 of 6




         In November and December of 2019, appellees submitted complaints to the Consumer

  Financial Protection Bureau stating that appellant Shellpoi nt had mishandled appellees' account.

  In response, appellant Shell point sent a letter dated December 11 , 2019 indicating that it was

  ceasing foreclosure and looking into proper handling of the account. Allegedly due to an error,

  appellant Shell point lifted the hold on the foreclosure proceeding, causing a notice of foreclosure

  hearing to be posted on the property's door in January 2020. Appellant Shellpoint ultimately

  cancelled the foreclosure proceeding and has since brought appellees ' loan current.

         On January 23 , 2020, appellees filed a motion in bankruptcy court for civil contempt and

  sanctions against appellants. The bankruptcy court conducted an evidenti ary hearing on the

  contempt motion on June 18, 2020. At the hearing, appellee Mr. Beckhart testified that he had

  spent a total of two hundred hours trying to have his account corrected and that forty of those

  hours were lost out of hi s business. Appell ees asked to be compensated at a rate of two hundred

  dollars per hour. After the hearing, counsel for both parties submitted supplemental memoranda

  to the court addressing the types of recoverable damages as sanctions and , for appellees, an

  itemization of their out-of-pocket expenses and attorneys' fees. On September 23 , 2020, U.S.

  Bankruptcy Judge Stephani W. Hurnrickhouse entered an order finding appellants to be in civil

  contempt and ordering the payment of monetary sanctions in the amount of $ 11 4,569.86 to

  appellees within fourteen days. DE 1-1. The order awarded $60,000 in lost wages, calculated at

 the rate of three hundred dollars per hour for two hundred hours; $20,000 for loss of a fresh start;

  $33 ,000 in attorney ' s fees ; and $ 1,569.86 for travel expenses. The court filed an amended order

  on October 2, 2020 to correct errors in the original order, but the substance of the original order

 remained unchanged. DE 1-2. Appellants filed a notice of appeal on October 8, 2020 and asks

  this Court to reverse the bankruptcy court 's contempt order. DE 1.



                                                    3
            Case 7:20-cv-00192-BO Document 25 Filed 07/06/21 Page 3 of 6
Case 09-07452-8-SWH          Doc 412 Filed 07/02/21 Entered 07/06/21 08:32:42                  Page 4 of 6




                                              DISCUSSION

          Jurisdiction over this appeal is proper pursuant to 28 U .S.C. § l 58(a), which provides that

  " [t]he district courts of the United States shall have jurisdiction to hear appeals from final

  judgments, orders, and decrees ... of bankruptcy judges entered in cases and proceedings referred

  to the bankruptcy judges under section 157 of this title ." A bankruptcy court' s findings of fact shall

  not be set aside unless clearly erroneous. In re White , 487 F.3d 199, 204 (4th Cir. 2007) . "A finding

  is ' clearly erroneous ' when although there is evidence to support it, the reviewing court on the

  entire evidence is left with the definite and firm conviction that a mistake has been committed."

  United States v. U. S. Gypsum Co., 333 U.S . 364, 395 (1948) . Legal conclusions made by the

  bankruptcy court are reviewed de novo. In re White , 487 F.3d at 204 . Mixed questions of law and

  fact are also reviewed de novo . In re Litton, 330 F.3d 636, 642 (4th Cir. 2003).

          "This Court reviews the imposition of sanctions and award of attorney ' s fees for abuse of

  discretion." W.S. BadcockCorp. v. Beaman , 531 B.R. 576, 581 (E.D.N.C. 2015) (citing In re

  Weiss, 111 F.3d 1159, 1169 (4th Cir. 1997); Harman v. Levin, 772 F.2d 1150, 1153 (4th Cir.

  1985)). "A bankruptcy court abuses its discretion if it bases its ruling on ' an erroneous view of

  the law or on a clearly erroneous assessment of the evidence."' Id. ( citing Cooter & Gell v.

  Hartmarx Corp., 496 U.S. 384, 405 (1990)).

          A bankruptcy court has the authority to hold a party in civil contempt and to impose

  sanctions. 11 U .S.C. § 105(a); In re Walters, 868 F.2d 665 , 670 (4th Cir. 1989). However, civil

  contempt sanctions are only available for noncompliance with bankruptcy court orders "when

  there is no objectively reasonable basis for concluding that the creditor' s conduct might be

  lawful under the discharge order. " Taggart v. Lorenzen, 139 S. Ct. 1795 , 1801 (2019). A finding

  of civil contempt is improper if the creditor has an objectively reasonable belief that they are



                                                     4
            Case 7:20-cv-00192-BO Document 25 Filed 07/06/21 Page 4 of 6
Case 09-07452-8-SWH         Doc 412 Filed 07/02/21 Entered 07/06/21 08:32:42                  Page 5 of 6




  complyi ng with the order, as the principles of basic fairness received explicit notice of prohibited

  conduct. Id. at 1802 (quoting Schmidt v. Lessard, 414 U.S. 473,476 (1974) (per curiam)) . Civil

  contempt is a "severe remedy" that should be imposed only when the prohibited action requiring

  such a remedy is clear to both parties invo lved. Id. (quoting Schmidt, 414 U.S. at 476).

         Here, the appellants have establ ished a fair ground of doubt with regard to the unclear

  terms of the confirmation order, and the bankruptcy court' s contempt order falls far short of

  meeting the Taggart standard for imposing the serious finding of civil contempt against

  appellants. Nothing in the confirmation order expressly addressed what amount appellees would

  owe on the loan as of November 25 , 20 10 or how the $22,836.40 in pre-petition arrearage would

  be repaid, if at all. Although the order set a due date for the first payment, it offered no guidance

  on how much that payment would be. The order expressly stated that the original loan terms

  remained in force except as modified, whi ch only adds to the confusion. This is particularly

  confusing in light of the fact that nothing in the confirmation order purported to expressly

  modify appellees ' obligation under the original loan terms to make monthly payments for

  principal and interest at all times, including both for the arrearage that had accrued before the

  petition and the payments that went unpaid before November 25 , 2010. The Court is not

  convinced by appellees ' argument that the discharge order referenced in Taggart is different

  from the confirmation order at issue here, thus making the case inapplicable here. Regardless of

  the name of the document, both orders concern payment or repayment with regards to the

  declaration of bankruptcy and an outstanding amount owed at the time of the filing, and the

  similarities between the documents far outweigh the differences .

         The undisputed evidence also supports a finding that appellants acted in good faith.

  Appellants adopted a reading that seemed consistent with the contractual terms of the loan and



                                                    5
            Case 7:20-cv-00192-BO Document 25 Filed 07/06/21 Page 5 of 6
Case 09-07452-8-SWH          Doc 412 Filed 07/02/21 Entered 07/06/21 08:32:42                 Page 6 of 6




  was objectively reasonable. Furthermore, appell ants were repeatedly advised by counsel that

  they could collect the amounts due from appellees under the original mortgage contract. The

  Fourth Circuit has stated that relying on the advice of outside counsel is a sufficient defense to

  the imposition of civil sanctions. See Waller v. Sprint Mid At!. Tel., 77 F. Supp. 2d 716, 722

  (E.D.N.C. 1999) (noting that under Fourth Circuit precedent regarding sanctions for frivo lous

  fi lings under Fed. R. Civ. P. 11 , "advice of counsel in integral to the calculus of sanctions"). The

  rationale behind this rule is consistent with the rule in Taggart, as a party relying upon the good

  faith advice of counsel is not acting without an "objectively reasonable basis" in believing its

  conduct to be permissible with regard to the bankruptcy court orders. 139 S. Ct. at 1799. Just as

  in Waller, the evidence of appellants' recurrent efforts to clarify the terms of the order with

  outside counsel highlights their obvious good faith belief that appellees should potentially still

  pay back the outstanding amount of the original loan.

          Therefore, because appellants have established that the bankruptcy court' s contempt

  order falls far short of the standard required for a finding of civil contempt, the bankruptcy

  court' s decision is reversed.

                                             CONCLUSION

          For the foregoing reasons, the order of the bankruptcy court entered on October 2, 2020

  finding contempt and awarding sanctions is REVERSED. The matter is REMANDED to the

  bankruptcy court for further proceedings consistent with the foregoing.



  SO ORDERED, this$- day of July , 2021.


                                                  ~~A!.A
                                                 TERRENCE W. BOYLE
                                                                             w. A~
                                                                                 !c..-r            L

                                                 UNITED STA TES DISTRICT JUDGE


                                                    6

             Case 7:20-cv-00192-BO Document 25 Filed 07/06/21 Page 6 of 6
